            case 1:19-cv-07568-JGK Document 12 Filed 11/26/19 Page 1 of 1
THE WEITZ LAW FIRM, P.A.
                                                                                                Bank of America Building
                                                                                           18305 Biscayne Blvd., Suite 214
                                                                                                  Aventura, Florida 33 160
                                 . l ;.,-::.:=:=::--:.:=.::=:.-:=::::-.::...---- ~. - ·.
                                       11·~n1.:0 0('l"fh,TV
                                    .I._,,_            :'I..
                                                                                 '
                                                                                 ,
                                  \ I 1)nc·· Jl'                                                                    r. II r- ! 0 It J
 November 26, 2019                I~. ~ \. _t'." ~~-, ~ .. .. . _·-Ao JO v fl,,_.,./ 6!)
                                                  ,f~ ...  T'r                   .
                                                                                                             v()    v    c          )
 VIACM/ECF
                                  qti E'I.,_
                                          · y:::r'T'"'  (!i•rr' J' • T t 'r 1 ~v
                                                                       I

                                              .. ~·...'• .'.L--··-•-•l ,---~                                 .J-   171).-f{?t.;~J)_()
                                 ; ')r .Jc.c~
 Honorable Judge John G. Koe It! 1.• J • ·,, • -
                                                                              , 'A ,/\I v 1t fl, 7
                                                         -·--?;.,~!.-·· -~ ·<:/-/:, r
                                                                                                   I ,1      1                              ,,,,

 United States District Court  !i :-;}."'"::. : - l ~.; ; llJ~f ~ _I 'f _. ~
                                                                       !                   v
                                                                                       '-t : 'JO (Jr- ,
 Southern District of New York ,.                       . · .. : : .     ·
 500 Pearl Street, Courtroom 14A                                                          )C) OfL,,0£fl,fO·.
 New York, NY 10007-1312

               Re:     Norris v. Keste Group LLC, et al.                                              ~ti~-
                       Case No.: 1:19-cv-07568-JGK
                                                                                           111J-1/ri.              ✓ s o                J
Dear Judge Koeltl:

       The undersigned represents the Plaintiff in the above-captioned case matter. This is an action
pursuant to the ADA, as well as similar state and local statutes.

       The Initial Pretrial Conference in this matter is currently scheduled for December 3, 2019 at
4:30 p.m., in Your Honor's Courtroom. Unfortunately, none of the Defendants have yet to appear
and/or answer in this matter, though properly served [D.E. 8 & D.E. 9]. The undersigned counsel
has undertaken additional efforts including follow-up courier correspondence with a copy of the
Summons and Complaint to the subject facility location, and likewise Federal Express
correspondence to the corporate addresses in order to facilitate contact from defendants. As such, in
order to afford additional time for the Defendants to formally appear and engage in productive
subsequent settlement discussions, the undersigned hereby respectfully requests a 30-day
adjournment of next week's Conference to a date in late December or early January, or any other
date most convenient to this Honorable Court.

       Thank you for your consideration of this second adjournment request.

                                                       Sincerely,

                                                      By: /S/ B. Bradley Weitz
                                                         B. Bradley Weitz, Esq. (BW9365)
                                                         THE WEITZ LAW FIRM, P.A.
                                                         Attorney for Plaintiff
                                                         Bank of America Building
                                                         18305 Biscayne Blvd., Suite 214
                                                         Aventura, Florida 33160
                                                         Telephone: (305) 949-7777
                                                         Facsimile: (305) 704-3877
                                                         Email: bbw@weitzfirm.com
